DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig 5 is an exploded view which requires that a figure which is on the same sheet as another figure, the exploded view should be placed in brackets (37 CFR 1.84(h)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 2 and 3 state “the proximal end thereof” and “the distal end thereof”. The limitation is unclear what thereof is in reference to. For clarity examiner suggests changing to --the proximal end of the base plate-- and --the distal end of the base plate--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10-11, 13-17, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanbridge (9265689).
With respect to claim 1, Stanbridge discloses an attachment (all elements attached to 20 in fig 1) for an oscillating multi-tool configured to oscillate over a selected angular range (see 
With respect to claim 3, Stanbridge discloses that the massage element has a massage element central axis (see annotated fig 1) that is arranged at nominally 90 degrees with respect to the central base 20plate axis (note the two axes intersect at 90 degrees in annotated fig 1 above).
With respect to claim 4, Stanbridge discloses that the massage element is characterized as a first massage element (12, fig 1) connected to a first end of the support (right end of massage element in fig 1), and the attachment further comprises a second massage element (13, fig 1) connected to an opposing second end of the support (left side of massage element in fig 1).
With respect to claim 5, Stanbridge discloses that the first and second massage elements are mutually aligned along a common massage element central axis (see annotated fig 1 above) orthogonal to the central base plate axis (the two axes intersect each other perpendicularly).
With respect to claim 7, Stanbridge discloses that the proximal end of the base plate (18, fig 1) has a plurality of slots (apertures; 19, fig 1) to engage a corresponding array of pins 
With respect to claim 8, Stanbridge discloses that the base plate has a first planar segment (see annotated fig 10 of Stanbridge above) at the proximal end thereof for connection to the output of the oscillating multi-tool, a second planar segment (see annotated fig 10 of Stanbridge above) at the distal end thereof for connection to the support nominally parallel to the first planar segment, and an intermediary third planar segment (see annotated fig 10 of Stanbridge above) that 15interconnects the first and second planar segments and extends along an angle that is skewed with respect to the first and second planar segments.
With respect to claim 10, Stanbridge discloses a massage system (fig 1) configured to administer a therapeutic massage to a body portion of a user (Abstract, lines 1-4), the massage system comprising: an oscillating multi-tool (10, fig 1) of the type comprising a housing (25, fig 1) in which is disposed an electric motor  (power unit; 20, fig 1) and an oscillating transfer mechanism (141, fig 20) configured to convert 5input rotary motion from the electric motor to a cyclical angular motion over a selected angular range (see col. 12, lines 57-59), the cyclical angular motion imparted to an oscillating output of the oscillating multi-tool at a selected end of the housing (see col. 12, lines 61-67); and a massaging attachment (all elements attached to 20 in fig 1) comprising a base plate (15; 18, fig 1) having a proximal end (end near element 18 in fig 1) configured for attachment to an oscillating output (drive output; 21, fig 1) of the oscillating multi-tool (see col. 6, lines 65-67) and a distal end (end near elements 17 in fig 1) opposite the proximal end, the proximal and distal ends lying along a central base plate axis (50, fig 1); a 
With respect to claim 11, Stanbridge discloses that the cyclical angular motion is adjustable by the user over a range of from about 2.500 cycles per minute to about 20.000 20cycles per minute (see col. 6, lines 34-36; where 100Hz-200Hz converts to 6000-12000 cycles per minute).
With respect to claim 13, Stanbridge discloses that the massage element has a massage element central axis (see annotated fig 1) that is arranged at nominally 90 degrees with respect to the central base 20plate axis (note the two axes intersect at 90 degrees in annotated fig 1 above).
With respect to claim 14, Stanbridge discloses that the base plate is attached to the oscillating output of the oscillating multi-tool such that a massage element central axis of the massage element (see annotated fig 1 above) is arranged at nominally 90 degrees with respect to a central longitudinal axis of the housing (see annotated fig 1 above) of the oscillating multi-tool (note the two axes intersect at 90 degrees).
With respect to claim 15, Stanbridge discloses that the massage element is characterized as a first massage element (12, fig 1) connected to a first end of the support (right end of massage element in fig 1), and the attachment further comprises a second massage element (13, fig 1) connected to an opposing second end of the support (left side of massage element in fig 1).
 the first and second massage elements are mutually aligned along a common massage element central axis (see annotated fig 1 above) orthogonal to the central base plate axis (the two axes intersect each other perpendicularly).
With respect to claim 17, Stanbridge discloses that the selected angular range is about 3-5 degrees (note depending on the selected post (23) and aperture (19) configuration the range of angle could be between 3-5 degree).
With respect to claim 18, Stanbridge discloses a method for administering a therapeutic massage to a body portion of a user, the method comprising: attaching a massaging attachment (all elements attached to 20 in fig 1) to an oscillating multi-tool (attachment via 24 in fig 1); activating (on/off switch; 26, fig 2) the oscillating multi-tool to impart percussive linear motion to a massage 5element (11, 13, 12, fig 1) of the massaging attachment; and placing the massage element against the body portion of the user to transfer the percussive linear motion to said body portion (see Abstract, lines 1-4); wherein the oscillating multi-tool comprising a housing (25, fig 1) in which is disposed an electric motor  (power unit; 20, fig 1) and an oscillating transfer mechanism (141, fig 20) configured to convert 5input rotary motion from the electric motor to a cyclical angular motion over a selected angular range (see col. 12, lines 57-59), the cyclical angular motion imparted to an oscillating output of the oscillating multi-tool at a selected end of the housing (see col. 12, lines 61-67); and wherein the massaging attachment comprises a base plate (15; 18, fig 1) having a proximal end (end near element 18 in fig 1) configured for attachment to an oscillating output (drive output; 21, fig 1) of the oscillating multi-tool (see col. 6, lines 65-67) during 15the attaching step, a support (14/17, fig 1) attached to an opposing distal end (end near elements 17 in fig 1) of the base plate, the massage element affixed to the support and extending in a transverse direction (axis of massage element runs perpendicular to axis 50) 
With respect to claim 19, Stanbridge discloses that the massaging attachment is attached to the oscillating multi-tool during the attaching step such that a massage element central axis of the massage element (see annotated fig 1 above) is arranged at nominally 90 degrees with respect to a central longitudinal axis of the housing (see annotated fig 1 above) of the oscillating multi-tool (note the two axes intersect at 90 degrees).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanbridge as applied to claims 1, 10, and 18, respectively, above, and further in view of Faison (934,662).
With respect to claim 2, Stanbridge discloses the support comprises an elongated 15attachment shaft but lacks the massage element is configured to threadingly engage a first end of the shaft to removably secure the massage element to the shaft.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and massage element of Stanbridge to be threadingly engageable as taught by Faison so as to easily change the massage elements for different effects.
With respect to claim 12, Stanbridge discloses the support comprises an elongated 15attachment shaft but lacks the massage element is configured to threadingly engage a first end of the shaft to removably secure the massage element to the shaft.
However, Faison teaches a massage device (see fig 1) with a massage element (20, fig 1) configured to threadingly engage (19, fig 2) a first end of a shaft (18, fig 2) to removably secure the massage element to the shaft (see pg.1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and massage element of Stanbridge to be threadingly engageable as taught by Faison so as to easily change the massage elements for different effects.
With respect to claim 20, Stanbridge discloses all the elements as claimed above but lacks a step of attaching the massage element to the support using a threaded connection.
However, Faison teaches attaching a massage element (20, fig 1) to a support (18, fig 2) using threaded connection (19, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support (14) and massage .
Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanbridge as applied to claim 1 above, and further in view of Wersland (10,557,490).
With respect to claim 6, Stanbridge discloses each of the first and second massage elements have a different associated shape but lack the elements having an associated resilient elastomeric construction.
However, Wersland teaches a massage device (100, fig 1 of Wersland) with an elastomeric (see col. 7, lines 19-20 of Wersland) message element (52, fig 5 of Wersland).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second massage elements of Stanbridge to be elastomeric as taught by Wersland so as to provide a softer impact than other materials (see col. 7, line 24 of Wersland).
With respect to claim 9, Stanbridge discloses the massage element comprises a hemispherical shaped member but lacks the member being elastomeric.
However, Wersland teaches a massage device (100, fig 1 of Wersland) with an elastomeric (see col. 7, lines 19-20 of Wersland) message element (52, fig 5 of Wersland).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage element of Stanbridge to be elastomeric as taught by Wersland so as to provide a softer impact than other materials (see col. 7, line 24 of Wersland).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donoway (1955623), Chuang (2021/0113421), Hu (20210022951), and Marton (10912708) are cited to show additional massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/            Examiner, Art Unit 3785   

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785